UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6738


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES LEE TORIAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.      Norman K. Moon, Senior
District Judge. (4:01-cr-70057-NKM-1; 4:15-cv-80813-NKM-RSB)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Lee Torian, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United States  Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Lee Torian seeks to appeal the district court’s

order construing his motion to correct a clerical error as a

successive 28 U.S.C. § 2255 (2012) motion and denying it on that

basis.     The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial    showing       of     the    denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Torian has not made the requisite showing.                    Accordingly, we deny

a   certificate      of    appealability        and   dismiss    the    appeal.        We

dispense     with        oral   argument    because      the     facts    and     legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3